 410302 NLRB No. 67DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On November 1, 1987, the Teamsters International Union was readmittedto the AFL±CIO. Accordingly, the caption has been amended to reflect that
change.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.The General Counsel excepts to the judge's failure to find an 8(a)(3) viola-tion. Because an 8(a)(3) finding would not alter the affirmative remedy, we
find it unnecessary to address the General Counsel's exception.Eaton Corporation and Drivers Local Union No. 61of the International Brotherhood of Teamsters,
Chauffeurs, Warehousemen and Helpers of
America, AFL±CIO.1Case 11±CA±13731March 29, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn December 31, 1990, Administrative Law JudgeThomas A. Ricci issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed a cross-exception, a support-
ing brief, and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the adminstrative law judge and
orders that the Respondent, Eaton Corporation, Kings
Mountain, North Carolina, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Jane P. North, Esq., for the General Counsel.William Ross McKibbon, Jr., Esq. (Haynsworth, Baldwin,Johnson & Greaves), of Greenville, South Carolina, forthe Respondent.Linda S. Brown, Esq., of North Mountain Ave., North Caro-lina, for the Charging Party.DECISIONSTATEMENTOFTHE
CASETHOMASA. RICCI, Administrative Law Judge. A hearingin this proceeding was held at Shelby, North Carolina, on
September 27, 1990, on complaint of the General Counsel
against Eaton Corporation (the Respondent or the Company).
The complaint issued on August 6, 1990, on a charge filed
on February 26, 1990, by Drivers Local Union No. 61 of theInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers, AFL±CIO (the Charging Party). The
complaint raises three questions that are disputed by Re-
spondent. Did the Respondent ``impliedly'' promise its em-
ployees that it would discontinue a past practice of favoritism
to induce them to abandon their prounion activity? Did it
make ``unspecified threats'' to the employees toward the
same end? Did it purposely single out one employee for criti-
cism because she solicited membership in the Union inside
the plant? Briefs were filed by the General Counsel and the
RespondentOn the entire record and from my observation of the wit-nesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
The Respondent, an Ohio Corporation, operates a manu-facturing facility located in Kings Mountain, North Carolina,
where it is engaged in the manufacture of truck trans-
missions. During the 12-month period preceding issuance of
the complaint, a representative period, Respondent received
at that location goods and raw materials valued in excess of
$50,000 directly from points outside the State of North Caro-
lina. I find that the Respondent is an employer within the
meaning of the Act.II. THELABORORGANIZATION
I find that Drivers Local No. 61 of the International Broth-erhood of Teamster, Chauffeurs, Warehousemen and Helpers
of America, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
A movement toward collective bargaining started amongthese employees in November 1989 when the Union held a
meeting for them at a local hotel. A second meeting was
held on January 7, 1990, and the Union filed an election pe-
tition with the Board on February 6. As a result an election
was scheduled to be held on April 5, 1990. With the charge
here to be considered filed on February 26, the election was
not held. After the second meeting held by the Union on Jan-
uary 7, employees started distributing prounion literature and
membership cards both inside and outside the plant. The
company learned of this, of course. There also developed a
widespread antiunion movement among other employees.
With this the Respondent for the first time in so far as this
record shows came up with a no-solicitation rule among the
employees, enforced against both groupsÐthe prounionists
and the antiunionists. A number of employees in both cat-
egories testified that they were told to stop it, at least during
working hours and in the work areas.One of the employees who was criticized for distributingleaflets and was given a written warning of wrongdoing for
it was Gladys Hardy. She said that beginning in January she
placed union literature on the table in her work department,
where she worked with others. Apparently there is such a
table in all the departments, where work orders and docu-
ments relating to the work performed there are often placed.
Hardy also went to other departments, including one called
``Heat Treat,'' and placed her literature on the table inside
those department. In addition, of course, she placed her lit- 411EATON CORP.erature in the canteen, where the employees rest during theirlunchbreaks and have their lunch, and in the lady's locker
room, in the lady's restroom, etc. On or about February 16,
still according to her testimony, Hardy went into the heat
treat department, where she did not work but while others
where on duty, and placed her literature on the record table
in that department.There is conflicting testimony by the various witnessesabout whether Hardy also spoke about the Union to other
employees while they were at work, or in the work areas.
She said she did not, but others said they heard her solicit
membership in the Union in the work areas during working
time.Sometime in January Raymond Horton, the supervisor indepartment 23 where Hardy worked, told her he had heard
she was engaged in soliciting membership in the Union dur-
ing worktime and in the work area, and that she must stop
because it was prohibited. Hardy denied having done that.
On February 16, Hardy again placed union literature on the
worktables, this time going into the heat treat department.
Three days later, on February 19, another supervisor of hers,
Charles Wright, called into her the office of Scot Harrim, the
personnel director. Wright told her she was being written
upÐa document called counseling reportÐfor going into the
heat treat department and distributing union literature during
working time. This time Hardy did not contradict the state-
ment. Instead she wrote on the written document that the su-
pervisors had prepared that documentÐ``because she was
wearing a union badge.''The complaint specifically alleges that Supervisor Horton'soral criticism of her in January for engaging in union activ-
ity, and the written record made by the Respondent on Feb-
ruary 19, for continuing prounion activity, were separate in-
cident violations of Section 8(a)(1) of the Act.The General Counsel's theory of illegality as to these twoincidentsÐthe major question involved in this entire caseÐ
involves diverse contentions. The first is the party did not
violate the no-solicitation rule the Company had put in effect
when it learned of the union activity that had started. A sec-
ond argument is that even if Hardy did ignore the newly es-
tablished solicitation rules, others did it also, and the man-
agers picked her for special criticism for the express purpose
of stopping the prounion activity. And the third basis for this
complaint allegation is that the Respondent had always per-
mitted solicitation of all kinds to be carried on in the work-
place without ever having a no-solicitation rule, and only es-
tablished the rule for the purpose of curbing the prounion ac-
tivity.In the light of this entire record it is unnecessary to passon the first two of these theories of illegality as to the treat-
ment of HardyÐdid she violate the no-solicitation rule and
why was she singled out for criticism. The third theory is
amply proved by the evidence and fully justifies an order
that the Respondent expunge from her employment record
both the criticisms there recorded. Contrary to the Respond-
ent's argument in its posthearing brief there is cumulative
proof that before this union activity started the employees
were permitted to engage in all kinds of solicitationÐhaving
nothing to do with their employmentÐduring working hours
and in the workplace. It was not until the union activity
began that the Respondent first established its no-solicitation
rule. That it was a union activity that it thereby wished tostop could not by clearer. The Board has long held that arule so established violates Section 8(a)(1) of the statute.Five employees testifiedÐwith not one word of contradic-tion by any of the Respondent's witnessesÐthat during
working hours and in the work area activity unrelated to the
work was carried on at all times for years in this place, in-
cluding the very period the Union and antiunion activity was
being pushed.From the testimony of Gladys Hardy:A. Joyce Bridges sold the jewelry, clothes and otheritems.Q. Alright. Will you describe for us more specifi-cally what Miss Bridges did in that regard?A. She had this big tote bag that she always carriedher jewelry in, earrings, necklaces, watches, whatever
and she had a table in her area and when somebody
wanted something from her, if it was on work time,
they would come to her job and look through her jew-
elry and get what they, you know, buy what they want-
ed.Q. You have ever done that yourself?
A. Yes
Q. And, can you give us a time period during whichmiss Bridges did this prior to the Union CampaignÐ
for how manyÐfor how long?A. Well, she has done that for the last three years,I know.Q. What else have you observed, if anything, regardto items or products being sold at work?A. I sold raffle tickets. I sold candy.
Q. To whom do you sell your raffle tickets?
A. I sold them to the employees in my departmentand sometimes in other departments, when I was in the
canteen when I sold them to my department and just
whoever was around I would ask them to buy one.Q. Was this on break time or on work time?
A. Work time and break time.
....
Q. Ms. Hardy, can you tell us moreÐany other inci-dents of items or products being gold by employees?A. Tupperware was sold.
Q. By whom?
A. Cheryl McDonald sold Tupperware. It was duringthe first part of JanuaryÐinto the first couple of weeks
of January.Q. Of what year?
A. Of 1990.
Q. Did you make any purchases yourself?
A. Yes.
Q. What did you purchase?
A. I purchased a shacker that I used to shack SlimFast in.Q. Was this at work time or on break time?
A. It was on work time.
Q. And, the other employees that sell products thatyou know of?A. Catherine Whinsant sold crafts, wreaths, shirts,bows, different kinds of crafts.Q. And, when were these items sold?
A. They were sold during work and on breaks.
.... 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Q. Ms. Hardy, before the Union campaign began, didyou ever see any paper circulated among the employees
at Eaton on the job?A. Yes.
Q. What did you observe in that regard?
A. The footballÐits the football gameÐI don'tknow exactly what you call it, because I don't know
how to play, but I know it was a football pool. It was
like squares on there and you put your nameÐQ. Alright, when you say squares on there to whatare you referring?A. On a piece of paper.
Q. And what happens to the piece of paper, if youknow?A. Well, it goes from one person to the other,whoever's playing it.Q. And you have observed that happening yourself?
A. Yes.
Q. Have you ever helped pass this paper from personto person?A. Yes.
Q. Alright. Are there any other kinds of papers thathave circulated to your knowledge?A. We play check pool.
Q. What is that?
A. You match the numbers on your check. Its likeplaying poker.Q. Okay, and, what kind of papers do you use in thatregard?A. Well, we use a piece of paper to write down thenames of the people that are playing andÐQ. And, what happens to that paper?
A. It goes from one person to the other.
Q. Is this on work time or break time?
A. On work time and break time.From the testimony of Joyce Welsh:Q. Did you ever observe any employees selling itemson work time at Eaton, Mrs. Welsh?A. Yes.
Q. Will you tell us what you observed in that re-gard?A. Well, I can't remember dates or anything, but Ihave personally, myself bought jewelry from Joyce
Bridges, and I have bought raffle tickets from various
employees and I have played football pools, bought
blocks in it.Q. Alright. Focusing you on the jewelryÐwhat haveyouÐhave you ever observed other employees buying
them from Mrs. Bridges as well?A. Yes I have.
Q. What have you observed in that regard in the lastsix months?A. Yes, I have in the last six Months. There was anoccasion when I had walked up to get a cup of water
from the water fountain, and Joyce had the jewelry
spread out on the table and Caroline Stone and her
were standing there looking through it and then on an-
other following dayÐI don't know, it was a day or two
lateÐI'm not exact about that, but I was again at the
water fountain and Becky Holder was up there with thesame thingÐthe jewelry spreadout on the table, both ofthem standing there looking through it.Q. When you have purchased jewelry from Mrs.Bridges, was that on break time or on work time?A. No, she had brought it to my work area, I wentto her work area and bought it.From the testimony of Vance Kirby:Q. While you have worked there, have you observedany practice in regard to employees selling items at
work?A. Yes, candy and raffle tickets.
Q. Have you engaged in any of that yourself?
A. Yes.
Q. Alright. What have you done?
A. I've bought candy.
Q. Alright.
A. And, raffle tickets.
Q. And, when you did this, was it on break time orwork time?A. Work time.Jimmy Herlong spoke of an incident that happened in Jan-uary 1990:I was in department 23 and I had stopped by the waterfountain and I gave this boy my parlay card. I play a
parlay card every week.Q. What is a parlay card, Sir?A. It's my football card. You bet on it. They giveyou odds and even numbers and you put five dollars on
five and a dollar on three or whatever.Q. Alright sir.
A. And, as I gave him the parlay card, he alwayslooked at it before I turned it in each week. Somebody
on the other aisle hallowed [sic] they needed some bas-
kets, so I went to turn around and I left my parlay card
with him before I could get it back. I turned my forklift
around and I went around to the other aisle. Before I
could get around to where he was at Raymond Horton
stopped me and someone told him that I was passing
out union literature and I told him, no, sir, I did not.
I said I gave that boy a parlay card. He said well you
know that you're not suppose to be giving parlay cards
out on company time. I said yes sir.Q. What happened after that?
A. Well, I just went on down and he walked off inother words, but later in the afternoon Charles Wright
came up and kind of apologized to me for getting
jumped on by Raymond and misunderstanding and that
was all that was said about it.Wright, the supervisor over Herlong, testified later for theRespondent, but did not contradict one word of Herlong's.
What better proof that solicitation of nonunion related mat-
ters were knowingly allowed by the Respondent while
anykind of union talk or solicitation was prohibited? See
Magnolia Manor Nursing Home, 284 NLRB 825, 829(1987).From the testimony of Henry Famble: 413EATON CORP.Q. Before the Union campaign began did you eversee any paper workÐpaper being signed by any em-
ployees at work?A. Ball pools.
Q. Would you describe for us what you have seenin that regard?A. I played them. They would be a paper on a tablein a box and you would sign your name on the paper
and put money in the box.Q. Where would the table be for this?
A. Any particular place in the plant.
Q. What kinds of pools are held?
A. Football, baseball, basketball.
Q. Calling your attention to the baseball pool in theWorld Series last year, did you participate in that?A. I sure did.
Q. Mr. Famble, you have already testified about anindividual named Randy Horton, do you know an indi-
vidual named Keith Ruff?A. Yes.
Q. Who is he and what is his job?
A. Supervisor.
Q. What about Vernon Estridge?
A. Supervisor.
Q. Mr. Eric Yates?
A. Supervisor.
Q. And, Mr. Mark Champion?
A. Supervisor.
Q. In regard to the baseball pool, what, if anything,did you observe about the sheets you had looked at?A. Well, after the sheets were filled, everybody getsa copy of it.Q. How does that work?
A. They fill up the sheet with names, so many namesand give 25, 50, whatever the amount is going for and
once its filled whoever's name comes up with the
scores thats on the sheet, win the money.Q. How do you get those copies of the sheets?
A. Somebody runs them off, whoever is handling thepool.Q. Then how, do you, yourself get a copy? Wheredo you pick up a copy?A. Pick it up off the table where you played it at.
Q. Alright. Calling her attention to last years WorldSeries baseball pool, what did you observe, when you
got those sheets?Q. That everybody was playing it, including super-visors.Q. Supervisors that we have just named?
A. That's right.That discriminatory enforcement of a no-solicitation ruleÐi.e., disciplinary warnings issued to employees soliciting
membership in the union while knowingly permitting all
kinds of solicitation unrelated to union activityÐis a viola-
tion of Section 8(a)(1) of the Act is a long-established prin-
ciple of Board law and requires little citation. See ProductsUnlimited Corp., 280 NLRB 435 (1986). I find that by tell-ing Hardy she could not solicit union membership in the
plant and recording the warning in her personal file, and by
issuing to her a written reprimand for engaging in union ac-
tivity on Friday in February 1990, the Respondent violatedSection 8(a)(1) of the Act. K & M Electronics, 283 NLRB279 (1987).Another complaint allegation is that the Respondent prom-ised to discontinue a past management practice in layoffs and
promotions if the employees would vote against the Union
in the expected election. One of the causes for complaint
which the employees had long felt, and voiced, was that the
supervisors often practiced a form of ``favoritism,'' an unfair
method for selecting employees for discharge or more desir-
able positions. On this issue Jim Rinnert, the plant manager,
is called the guilty party.Rinnnert first came to this plant on June 1, 1989, as plantmanager. The following month there was a considerable re-
duction in the total number of employees which was about
635. About 12 were nonvoluntary layoffs, and about 25 peo-
ple left voluntarily. Some of the employees voiced dis-
satisfaction over the way the selections were made, saying
that a form of ``favoritism'' was practiced by the super-
visors, which was unfair. They brought their gripes to
Rinnert. He told them then that he was opposed to any form
of favoritism, and that he would do his best to put a stop
to it. In fact, he formed a committeeÐconsisting of both
management representatives and employeesÐto discuss the
problem, and to find a satisfactory solution. The committee
met and discussed the problem six times, from August into
September 1989. Throughout the entire period Rinnert's posi-
tion, as repeated again and to the employees, was that he
would keep seeking a way to stop any form of favoritism.Apparently early in 1990 there was another small layoffand again there resulted a complaint by the employees that
favoritism was playing a part in the selection process. It be-
came one of the objects which the employees hoped to
achieve with a union.On March 1, 1990, the Company held a meeting of em-ployees to discuss the union movement with them. The em-
ployees brought up their dislike of ``favoritism'' by super-
visors as one of their reasons for wanting a union. Rinnert
again repeated what he had told them many times before,
that he was opposed to any form of favoritism and that he
would continue to try to put a stop to it. It is this statement
by the plant manager that day to the employees that is called
an unfair labor practice in the complaint.I find no merit in that allegation. Rinnert did no more thanrestate the conditions as they existed long before the union
activity started. It is one thing for an employer to promise
to improve existing conditions of employment, but it is
something else again to reaffirm existing conditions. It seems
that on September 1989 to early 1990, Rinnert had been suc-
cessful in his announced determination to stop the ``favor-
itism.'' If it happened again, what with 600 employees in 1
plant, it is understandable. It does not change the reality of
what the employees always knew his position to be.Don Bumgardner was 40 years an employee of the Com-pany and well known to Fred Kovalik, the manager over a
number of the Respondent's plants, including the one in-
volved in this case, which he visits periodically. On March
12, 1990, he came there and had a personal talk with
Bumgartner. There is a conflict in testimony between the two
only with respect to one phrase which Bumgartner attributed
to the manager.Kovalik's testimony is that he knew the man was support-ing the Union and that he said to him ``I'm a little bit sur- 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.2If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''prised that you would be in favor of a union ...and by
the way that same day I had heard that your wife was solicit-
ing for the Union outside the company. ...''
Bumgardner's testimony is a bit more detailed. He saidthat in their conversation ``he [Kovalik] kept looking at my
coat `badge, union badge,' and he justÐall the time he was
standing talking to me and he said I better stop having my
wife call people about the Union. She called just to see, if
people were interested in the Union and quit having union
meetings at my house and if I didn't take that badge off,
there was going to be some drastic changes made around
there.''Kovalik said he did not recall whether Bumgardner waswearing a union button that day, and denied saying there
would be ``drastic changes'' of any kind.It is clear that the manager was opposed to any union ac-tivity in the plant. He did not deny telling Bumgardner to
have his wife stop calling people about the Union. I credit
Bungardner where the two witnesses disagreed. I find that
the manager did say there would be drastic changes if
Bumgartner did not remove his union badge, a clear threat
to take some form of retaliation against him, as well as other
employees, if the prounion activity did succeed. By that
threat voiced by Kovalik the Respondent violated Section
8(a)(1) of the Act. Case, Inc., 237 NLRB 798, 807 (1978).See also J.P. Stevens & Co
., 268 NLRB 11 (1978).IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section 3,above, occurring in connection with the operations of its
business, have a close, intimate, and substantial relationship
to trade, traffic, and commerce among the several States and
tend to lead to labor disputes burdening and obstructing com-
merce and the free flow of commerce.REMEDYThe Respondent must be ordered to cease and desist fromagain committing the unfair labor practices here found. It
must also cease and desist from enforcing a no-solicitation
rule against union activity while simultaneously permitting
solicitations of all other kinds during the work hours and in
the workplace. It must also expunge from the record of Glad-
ys Hardy the two reprimanded notices issued to her in viola-
tion of the Act.CONCLUSIONSOF
LAW1. By issuing two separate warnings to Gladys Hardy, andrecording them in her personal file, for having engaged in
union activity while simultaneously permitting all other kinds
of solicitation during the work hours and in the workplace,
the Respondent has violated and is violating Section 8(a)(1)
of the Act.2. By threatening to impose harsher conditions of employ-ment on the employees in retaliation for union activity, the
Respondent has violated and is violating Section 8(a)(1) of
the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of the
Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Eaton Corporation, Kings Mountain,North Carolina, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Issuing formal recorded reprimands to employees forsoliciting union membership while simultaneously permitting
solicitation of all other kinds in the workplace and in the
work area.(b) Threatening to impose harsher conditions of employ-ment on employees in retaliation for the union activity.(c) In any like or related manner interferring with, restrain-ing, or coercing its employees in the exercise of their right
to support, join, or assist Drivers Local Union No. 61 of the
International Brotherhood Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO, or any other
labor organization, to bargain collectively as representatives
of the own choosing, or to engage in concerted activities for
the purpose of collective bargaining or other mutual aid or
protection as guaranteed in Section 7 of the Act, or to re-
frame from any and all such activities.2. Take the following affirmative action deemed necessaryto effectuate the policies of the Act.(a) Expunge from the personal record of Gladys Hardy thetwo recorded reprimands issued to her for having engaged in
union solicitation.(b) Post at its place of business in Kings Mountain, NorthCarolina, copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Regional Di-
rector for Region 11, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States of GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
reprimand employees for engaging in unionsolicitation in the plant while simultaneously permitting so-
licitation of all other kinds among the employees in the work
area during working time. 415EATON CORP.WEWILLNOT
threaten to impose harsher conditions ofemployment on the employees in retaliation for the union ac-
tivity.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right
to support, join, or assist Drivers Local Union No. 61 of the
International Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO, or any other
labor organization, to bargain collectively through representa-tives of their own choosing or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual
aid or protection as guaranteed in Section 7 of the Act, or
to refrain from any or all such activities.WEWILL
expunge from the record of Gladys Hardy thetwo reprimand entries made against her interest for such ac-
tivity.EATONCORPORATION